Judgment vacated on the law, determination unanimously confirmed and petition dismissed. Memorandum: Special Term erred in failing to transfer the matter to this court, pursuant to CPLR 7804 (g), since the issue before it was whether the Hearing Officer’s determination was supported by substantial evidence. Determining the matter as if it had been properly transferred (see, Matter of Curl v Kelly, 125 AD2d 948), we find that the determination was supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130, 139). Petitioner’s remaining argument is raised for the first time in this appeal, and moreover it lacks merit. (Appeal from judgment of Supreme Court, Wyoming County, Newman, J. — art 78.) Present — Callahan, J. P., Denman, Pine, Balio and Lawton, JJ.